DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 SEP 2022 follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered.
New Grounds of Rejection
A new ground of rejection, prior art reference CHEN et al. (US 20200066648), appears below.
 Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-3, 13, and 14 are rejected under 35 U.S.C. 103 as obvious over Shih et al. (US 10395976; below, “Shih” – previously cited) as evidenced in or in view of CHEN et al. (US 20200066648; below, “CHEN”). MPEP § 2143(A)-(G). The combined teachings of Shih and CHEN render obvious the claims described below.
RE 1, Shih, in Figures 1A-20B and related text, e.g., Abstract, columns 1-10, discloses a method for fabricating a semiconductor structure, comprising:
providing a substrate (110);
forming a masking layer (120) on the substrate (110), the masking layer (120) including a peripheral region (R2) and an array region (R1) adjacent to the peripheral region (R2);

    PNG
    media_image1.png
    483
    574
    media_image1.png
    Greyscale

forming (e.g., annotated Fig. 5B) a first etched peripheral pattern (142-R2) in the peripheral region (R2) and a first etched array pattern (142-R1) in the array region (R1), wherein the first etched peripheral pattern (142-R2) and the first etched array pattern (142-R1) have a top surface, a sidewall and a bottom surface, the sidewall connecting the top surface to the bottom surface;

    PNG
    media_image2.png
    465
    382
    media_image2.png
    Greyscale

forming (e.g., Fig. 8B) a second peripheral pattern (172-R2) on the peripheral region (R2) by depositing the second peripheral pattern (172-R2) on the bottom surface of the first etched peripheral pattern (142-R2) at a position that the second peripheral pattern (172-R2) is separated from the sidewall of the first etched peripheral pattern (142-R2),
forming a second array pattern (172-R1) on the array region (R1) by depositing the second array pattern (172-R1) on the first etched array pattern (142-R1) at a position that (see below for: the second array pattern (172-R1) completely covers the top surface and the bottom surface of the first etched array pattern (142-R1)); and

    PNG
    media_image3.png
    432
    348
    media_image3.png
    Greyscale

etching (e.g., Fig. 10B) the masking layer (120) using the first etched peripheral pattern (142-R2) and the second peripheral pattern (172-R2) as an etching mask to form an etched masking layer (122) in the peripheral region (R2).
Shih discloses the claimed invention except for the second array pattern completely covers the top surface and the bottom surface of the first etched array pattern. Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the method of Shih wherein the second array pattern completely covers the top surface and the bottom surface of the first etched array pattern, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, CHEN teaches a first etched pattern (410) with a first region (402A) and a second region (404A) in which a patterned photoresist within the first region (402A) completely covers top and bottom surfaces of the first etched pattern (410).

    PNG
    media_image4.png
    768
    531
    media_image4.png
    Greyscale


RE 2, modified Shih discloses the method according to claim 1, wherein the substrate (110) comprises a metal layer (e.g., col. 3, lns. 48-54).
RE 3, modified Shih discloses the method according to claim 1, wherein the masking layer (120) comprises a nitride layer.
RE 13, modified Shih discloses the method according to claim 1, wherein a first pitch of the first etched peripheral pattern (142-R2) is different from a second pitch of the first etched array pattern (142-R1).
RE 14, modified Shih discloses the method according to claim 1, wherein a first height of the second peripheral pattern (172-R2) is greater than a second height of the first etched peripheral pattern (142-R2).
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shih as evidenced in or in view of CHEN as further evidenced in or in further view of SHIH et al. (US 20200168457; below, “SHIH” – previously cited). MPEP § 2143(A)-(G).
RE 4, modified Shih discloses the method according to claim 1, wherein the forming the first etched peripheral pattern (142-R2) and the first etched array pattern (142-R1) includes:
forming (e.g., Fig. 2B) a first photoresist layer (160) on the masking layer (120); and
(see SHIH for: exposing the first photoresist layer to ultraviolet radiation via a first photo mask, wherein the first photo mask comprises a first transparent portion and a first opaque portion corresponding to the first etched peripheral pattern (142-R2) and the first etched array pattern (142-R1).
Modified Shih discloses the claimed invention except for exposing the first photoresist layer to ultraviolet radiation via a first photo mask, wherein the first photo mask comprises a first transparent portion and a first opaque portion corresponding to the first etched peripheral pattern (142-R2) and the first etched array pattern (142-R1).
SHIH, in FIGS. 1 to 32 and related text, e.g., Abstract, paragraphs [0001] to [0125], claims, teaches exposing the first photoresist layer (e.g., Abstract, [0046]-[0048]) to ultraviolet radiation (e.g., [0052]) via a first photo mask (e.g., [0050], [0053], [0058]), wherein the first photo mask comprises a first transparent portion (e.g., 100a of mask 100) and a first opaque portion (e.g., [0054], 102 of mask 100) corresponding to the first etched peripheral array patterns (e.g., [0049]).
It would have been obvious … to modify Shih as evidenced in or in view of CHEN as taught by SHIH. This is so because manufacturing efficiency is improved by using fewer masks (SHIH [0048]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 5, modified Shih discloses the claimed invention except for the method according to claim 4, wherein after the first photoresist layer is exposed to ultraviolet radiation, a developing process is performed to form a first pattern.
SHIH teaches a developing process is performed to form a first pattern (e.g., [0050], [0060], claims 11, 15).
It would have been obvious … to modify Shih as evidenced in or in view of CHEN as evidenced in or in view of CHEN as taught by SHIH. This is so because manufacturing efficiency is improved by using fewer masks (SHIH [0048]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 6, modified Shih discloses the method according to claim 5, wherein the first pattern (160) comprises a first peripheral pattern in the peripheral region (R2) and a first array pattern in the array region (R1) (e.g., col. 4, lns. 13-25).
RE 7, modified Shih discloses the method according to claim 5, wherein after the developing process is performed, an etching process is performed (e.g., Figs. 2B-5B) using the first pattern as an etching mask to form the first etched peripheral pattern (142-R2) and the first etched array pattern (142-R1) (e.g., col. 4, lns. 13-54).
RE 8, Shih discloses the method according to claim 1, wherein the forming the second peripheral pattern (172-R2) and the second array pattern (172-R1) includes:
forming (e.g., Fig. 7B) a second photoresist layer (180) on the first etched peripheral pattern (142-R2) and on the first etched array pattern (142-R1); and
(see below for: exposing the second photoresist layer (180) to ultraviolet radiation via a second photo mask, wherein the second photo mask comprises a second transparent portion and a second opaque portion corresponding to the second peripheral pattern (172-R2).
Modified Shih discloses the claimed invention except for exposing the second photoresist layer (180) to ultraviolet radiation via a second photo mask, wherein the second photo mask comprises a second transparent portion and a second opaque portion corresponding to the second peripheral pattern (172-R2).
SHIH, in FIGS. 1 to 32 and related text, e.g., Abstract, paragraphs [0001] to [0125], claims, teaches exposing a photoresist layer to ultraviolet radiation via a photo mask, wherein the photo mask comprises a transparent portion and an opaque portion corresponding to the peripheral pattern (e.g., Abstract, [0046]-[0058]).
It would have been obvious … to modify Shih as evidenced in or in view of CHEN as taught by SHIH. This is so because manufacturing efficiency is improved by using fewer masks (SHIH [0048]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 9, modified Shih discloses the method according to claim 8, wherein the forming the second photoresist layer (180) includes covering the first etched peripheral pattern (142-R2) and the first etched array pattern (142-R1) with the second photoresist layer (180).
RE 10, modified Shih discloses the method according to claim 8, wherein after the second photoresist layer (180) is exposed to ultraviolet radiation, a developing process is performed to form the second peripheral pattern (172-R2) and the second array pattern (172-R1).
SHIH teaches a developing process is performed to form second peripheral and array patterns (e.g., Abstract, [0046]-[0058]).
It would have been obvious … to modify Shih as evidenced in or in view of CHEN as taught by SHIH. This is so because manufacturing efficiency is improved by using fewer masks (SHIH [0048]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 11, modified Shih discloses the method according to claim 9, wherein the second peripheral pattern (172-R2) is formed (e.g., Fig. 8B) on the bottom surface and separated from the sidewall of the first etched peripheral pattern (142-R2) in the peripheral region (R2).
RE 12, modified Shih discloses the method according to claim 9, wherein the second array pattern (172-R1) covers the top surface and the bottom surface of the first etched array pattern (142-R1) in the array region (R1). Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method. It would have been obvious … to modify the device of Shih as evidenced in or in view of CHEN wherein a second array pattern covers the top surface of the first etched array pattern in the array region, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 1-14 are rejected.

Remarks
The 3 OCT 2022 amendments to independent claim 1 have been noted and entered.
Response to Applicants’ Amendments and/or Arguments
Applicants’ 3 OCT 2022 rebuttal arguments (REM pages 5-7) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815